MEMORANDUM **
Jesus Alberto Montes Becerra, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reconsider its earlier order affirming an immigration judge’s (“IJ”) order *720denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review motions for reconsideration for an abuse of discretion, see Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny the petition for review.
In his opening brief Montes Becerra fails to address, and therefore has waived any challenge to, the BIA’s determination that his motion to reconsider was untimely, did not merit equitable tolling, and failed to identify any error of law or fact in the prior decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.